Citation Nr: 0721429	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  03-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability, to include on a secondary basis.

2.  Entitlement to an increased rating for residuals of a 
traumatic fracture of the 2nd and 3rd proximal phalanx of the 
left (major) hand, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In March 
2004, the Board approved the veteran's request to advance his 
appeal on the docket for immediate appellate review.

In a March 2006 decision, the Board denied the claims in 
question.  The veteran then appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a December 2006 Joint Motion for Remand, the 
Court vacated and remanded the denial in the March 2006 Board 
rating decision in a December 2006 Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The December 2006 Joint Motion observed that a statement from 
an occupational therapist from the Binghamton General 
Hospital of Binghamton, New York, dated in January 2006, was 
not considered by the RO or the Appeals Management Center 
(AMC) prior to the case at hand being sent to the Board for 
adjudication and that there was no evidence of record showing 
that the veteran had waived initial agency of original 
jurisdiction (AOJ) review of this evidence.  

The Joint Motion noted that 38 C.F.R. § 20.1304 states, in 
pertinent part, that "any pertinent evidence submitted by 
the appellant...which is accepted by the Board...must be referred 
to the agency of original jurisdiction for review, unless 
this procedural right is waived by the appellant...or unless 
the Board determines that the benefit or benefits to which 
the evidence relates may be fully allowed on appeal without 
such referral."  The Joint Motion stated that since the 
Board had not sent the above-referenced evidence to the AOJ 
for initial consideration and had not obtained a waiver of 
AOJ consideration, the Board decided the veteran's claims 
without taking proper action under 38 C.F.R. § 20.1304 and 
remand was required for compliance with this regulation.  

At this point, the Board notes that in June 2007, the veteran 
submitted to the Board additional medical evidence related to 
his claim and expressly declined to waive AOJ review of this 
additional evidence.  

As such, the Board finds that this matter must be remanded 
for AOJ review of the additional evidence cited in the 
December 2006 Joint Motion and the additional evidence 
submitted to the Board by the veteran in June 2007.

Accordingly, the case is REMANDED for the following action:

The RO should review the veteran's claims 
file, to include all evidence received 
since the November 2005 supplemental 
statement of the case.  Thereafter, the 
RO should readjudicate the issues on 
appeal.  If the benefits requested on 
appeal are not granted, the RO should 
issue an SSOC.  A reasonable period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




